Citation Nr: 1107102	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO. 06-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
depression, or anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1966 to June 1969. This 
appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 
The Veteran requested a Travel Board hearing. The requested 
hearing was conducted by the undersigned Veterans Law Judge in 
July 2008.
The appeal was remanded for additional development in December 
2008. In July 2009, the Court of Appeals for Veterans Claims 
denied a VA request to dismiss this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained unless it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile." 

The Veteran contends that he has an acquired psychiatric 
disorder, diagnosed as depression, anxiety, or PTSD, which he 
claims he acquired as a result of events occurring during his 
military service.  Specifically, he relates that he was sexually 
assaulted by fellow service members, and witnessed the death of 
his best friend.  He reports that his friend was the victim of a 
motor vehicle accident while they were stationed in Germany.  

The Veteran's personnel records disclose that he was stationed in 
Europe from February 1968 through October 1968. The appeal was 
previously remanded for appropriate verification of the described 
motor vehicle accident and to verify that the Veteran's friend 
died in the accident. Unfortunately, the Veteran, his 
representative, the RO/AMC, and the Board have mistakenly 
referred to the friend's name as N.T., and T.N., with different 
spellings for each name.  In a memorandum of May 2010 referring 
to a formal finding regarding the lack of information required to 
verify stressors in connection to the claim for PTSD, it was 
reported that researchers had looked for information about the 
friend using the name PFC N.T.  As noted above, the file contains 
several different representations of this friend's name by all 
involved herein.  It appears that earlier in the appeal, the 
Veteran indicated that his friend's name was PFC. T.N.  The first 
name starts with the letters "TUR", and "TRU" as both 
spellings are used several times in the file.  As such, the 
development on this issue must be conducted again in order to 
insure that the correct name has been used in the search.  

The most recent VA treatment records are dated August 2009. On 
remand, current and complete VA treatment records should be 
associated with the claims file.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f) 
(2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist solely 
of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996). In Cohen, the Court also held that the 
sufficiency of a stressor was now a clinical determination for an 
examining mental health professional. Id. at 140, 141. The Court 
said that the occurrence of the stressor was still a factual 
matter to be determined by the evidence. Id. at 145-147.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the Veteran's service records 
may corroborate an account of a stressor incident. Examples of 
such evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. VA may 
submit any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred. 38 C.F.R. § 
3.304(f)(3).

Further, the Court has said that the categorical statement, used 
in other decisions, such as Moreau and Cohen, that an opinion by 
a mental health professional based on a post service examination 
cannot be used to establish the occurrence of a stressor is not 
operative in a personal assault case. See Patton v. West, 12 Vet. 
App. 272, 279-280 (1999).

The most recent VA examination report appears to conclude that 
PTSD would have been diagnosed provided that there was a verified 
stressor.  As the examiner found that there was no verified 
stressor, he concluded that the Veteran does not have PTSD and 
found that the Axis I diagnosis was dysthymic disorder.  The 
Board does not require that the examiner determine whether the 
stressor was verified, but must ask the examiner to determine 
whether the stressor is sufficient to establish a diagnosis of 
PTSD.  

Under 38 C.F.R. § 3.304(f)(3), VA may seek an opinion from a 
medical or mental health professional as to whether the record 
includes evidence of behavioral changes during service which 
suggest that the claimed assault actually occurred. Once VA has 
provided a VA examination, it is required to provide an adequate 
one, regardless of whether it was legally obligated to provide an 
examination in the first place. Barr v. Nicholson, 21 Vet. App. 
303 (2007). If a VA examination is inadequate, the Board must 
remand the case. 

Accordingly, the case is REMANDED for the following action:

1. Summarize the Veteran's accounts of the 
incidents in service to which he 
attributes his current psychiatric 
disorder, and submit the Veteran's 
original statements, with the summary, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, the 
U.S. Armed Services Center for Unit 
Records Research (CURR)), together with a 
copy of the Veteran's Record of 
Assignments from his official military 
personnel file.

Specifically ask JSRRC to review the 
available U.S. Army casualty data for 
Germany for the period between February 
1968 and October 1968 to determine if the 
individual identified by the Veteran in a 
statement received in December 2003.  The 
search must include several iterations of 
the friend's name:  T.N. (with the first 
name starting with "TUR"), T.N. (with the 
first name starting with the letters 
"TRU"), and N.T. (with the second name 
starting with "TUR").   (N.T.-with the 
last name starting with "TRU" has been 
searched with negative results.)  Use the 
entire names which are not provided herein 
for privacy reasons.  Determine whether 
this individual is listed as a casualty, 
and determine whether he sustained injury 
or death under the circumstances described 
by the Veteran. If sufficient information 
is not available to either confirm the 
Veteran's report or to determine that the 
report is inaccurate, the JSRRC should be 
asked to provide unit records or records 
of the units higher command during the 
period the Veteran was stationed outside 
the continental United States, and state, 
based on that information, what military 
base(s) the Veteran was assigned to during 
outside the continental US. A copy of the 
Veteran's Record of Assignments from his 
DA Form 20 should be provided.

When that information is available, the 
U.S. Army Safety Center (now known as the 
U.S. Army Combat Readiness/Safety Center), 
Fort Rucker, Alabama (e-mail: 
accidentinformtion@safetycenter.army.mil), 
the U.S. Army Safety Office, Arlington, VA 
22202 (e-mail: aso@hqda.army.mil), or 
other appropriate resource as referred by 
either of those organizations, should be 
contacted to request injury and death 
reports information for the base(s) at 
which the Veteran was stationed in Germany 
during the relevant period. A copy of the 
Veteran's Record of Assignments from his 
DA Form 20 should be provided, together 
with any information supplied by the 
JSRRC.

2. Request the morning reports for the 
Veteran's unit for the period between 
February 1968 and October 1968 from the 
National Personnel Records Center in St. 
Louis, Missouri.

3. The Veteran's current VA clinical 
records, if any, from September 2006 to 
the present, should be obtained. 

4. The Veteran should be scheduled for a 
VA psychiatric examination by a 
psychiatrist. The claims file must be made 
available to and be reviewed by the 
examiner, to specifically include all 
service medical and personnel records. The 
examiner's report should address the 
service treatment and personnel records 
and any information provided by JSRRC or 
other agency during the course of this 
Remand. Any indicated special tests, such 
as psychological testing, should be 
accomplished. After reviewing the claims 
file (to specifically include service 
personnel records) and examining the 
Veteran, the examiner should respond to 
the following:

a) A diagnosis should be assigned for each 
acquired psychiatric disorder found on 
examination.

b) If a diagnosis of PTSD is made, the 
examiner should specify the stressor, or 
stressors, relied on in making the 
diagnosis of PTSD.  

If the Veteran's allegation regarding the 
death of T.N. in 1968 is verified, is it 
at least as likely as not (a probability 
of at least 50 percent), or, is it less 
than likely (less than 50 percent 
probable) that the Veteran has a current 
psychiatric disorder which is causally 
related to that occurrence?

The medical basis for all opinions 
expressed should be discussed for the 
record. It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not." 
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

c) In reviewing the Veteran's claims file, 
the examiner should also identify and 
examine all records indicating any change 
in behavior or performance subsequent to 
the assault alleged by the Veteran to have 
occurred during active service and offer 
an opinion as to the clinical 
significance, if any, of such evidenced 
changes. In this case the record includes 
the Veteran's failure to pass the same 
examination twice.  The examiner should 
then express an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
any in- service stressful experience(s) 
described by the Veteran occurred.

If the examiner determines that any 
claimed in-service stressful event 
occurred, he or she should make a 
determination as to whether the Veteran 
has PTSD as a result of the stressor 
event. The examiner is instructed that 
only the specifically corroborated in- 
service stressful event may be considered 
for the purpose of determining whether 
exposure to such an in-service event has 
resulted in PTSD. If a diagnosis of PTSD 
is deemed appropriate, the examiner should 
also comment upon the link between the 
current symptomatology and the Veteran's 
verified stressor.

Regarding any psychiatric diagnoses other 
than PTSD, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any psychiatric disorder 
found to be present is related to or had 
its onset during service.

A rationale for all opinions proffered 
must be set forth in the ensuing report.

5. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

